Citation Nr: 1424388	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  12-00 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to accrued benefits paid as reimbursement for last illness and burial of M. S., in an amount exceeding $900.00. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1942 to March 1943.  The appellant is the son of M.S., the deceased spouse of the Veteran. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 decision by the VA Pension Management Center.

In February 2012, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge.


FINDINGS OF FACT

1.  M.S. certified in April 2009 that she paid and would continue to pay monthly medical expenses of $848.74 monthly and $10,184.88 yearly.

2.  A July 2009 decision determined that M.S. was entitled to death pension with special monthly pension based on the need for aid and attendance, but such benefits would not be paid until an incompetency determination could be made.

3.  M.S. passed away in September 2009, before any benefits were paid.

4.  The appellant was paid $900.00 in accrued benefits to reimburse burial expenses paid for M.S.



CONCLUSION OF LAW

Additional accrued benefits in excess of the $900.00 already paid, from the amount of death pension with aid and attendance due and unpaid, are not payable to the appellant. 38 U.S.C.A. § 5121 (West 2002 & Supp. 2013); 38 C.F.R. § 3.1000 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that in December 2008, M.S. applied for improved death pension benefits, to include entitlement to special monthly pension based on aid and attendance.  In a Medical Expense Report received in April 2009 and signed by M.S., she listed medical expenses that she certified were being paid by her.  Monthly medical expenses were listed as $848.74.  Total yearly medical expenses were listed as $10,184.88.  

A June 2009 rating decision found her entitled to special monthly pension based on the need for aid and attendance, but determined that the issue of incompetency had to be resolved before payment could be issued.  She was advised of such in July 2009 correspondence.  She responded by asking that her son, the appellant, be appointed as her fiduciary as he has handled her financial issues for the past 10 years.  M.S. passed away on September 3, 2009, before any pension benefits were paid. 

A death award was prepared to determine the amount of benefits that would have been payable, based on M.S.'s Social Security annual income of $8,104.00 and deductible expenses of $10,051.00

The appellant filed a timely application for accrued benefits in October 2009, and was awarded reimbursement of $900.00 for burial expenses he paid on behalf of M.S.  The appellant seeks to recover the full amount of accrued benefits due but unpaid above the $900.00 he already received.  

Upon the death of a payee of VA benefits, periodic monetary benefits to which he or she was entitled to, on the basis of evidence in the file at the date of death (accrued benefits) may be paid to certain parties.  38 U.S.C.A. § 5121(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.1000(a) (2013).  Applications for accrued benefits must be filed within one year after the date of death. 38 U.S.C.A. § 5121(c). 

Persons eligible for such payments (which are paid upon the death of the veteran to the first living person listed) are: (i) the spouse; (ii) his or her children in equal shares; (iii) and his or her dependent parents or the surviving parent.  38 C.F.R. § 3.1000(a)(1).  They are also payable upon the death of a surviving spouse or remarried surviving spouse, to the Veteran's children.  38 C.F.R. § 3.1000(a)(2) (2013).  

The term "child" means an unmarried person who is a legitimate child, a legally adopted child, a stepchild who was a member of the Veteran's household at the time of death, or an illegitimate child (acknowledged by the Veteran either in writing or via court ordered child support) of the Veteran; and is under the age of 18 years; or before reaching the age of 18 years became permanently incapable of self-support; or after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an approved educational institution. 38 U.S.C.A. § 101(4) ; 38 C.F.R. § 3.57.

Accrued benefits may also be paid as may be deemed necessary to reimburse 
the person who bore the expenses of the last sickness and burial.  38 U.S.C.A. § 5121(a)(6) (West 2002); 38 C.F.R. § 3.1000(a)(5) (2013).  Payments to persons who bore the expense of last sickness or burial shall be limited to the amount necessary to reimburse such persons for the expenses of last sickness and/or burial. 38 C.F.R. § 3.1000(a).  The amount payable shall not include any payment for the month in which the payee died.  38 C.F.R. § 3.1003(a) (2013); see also 38 C.F.R. § 3.500(g) (2013).

The appellant has standing in this case to receive accrued benefits as the individual who, in part, bore the last sickness or burial expenses of M.S.  However, upon review of the record, the Board finds that the preponderance of the evidence is against the claim.

In this case, the appellant argues that he paid his mother's medical expenses, including the in-home care provided by R.W., during the period from December 2008 until her death.  However, the expenses he is now claiming he paid and for which he should receive reimbursement are the same expenses that were claimed 
as being paid by M.S. to support her claim for death pension.  By signing her application in December 2008 detailing these expenses and the Medical Expense Report in April 2009, M.S. certified that the medical expenses were being paid by her and would continue to be paid by her, and her death pension claim was approved considering these continuing expenses.  The appellant cannot seek reimbursement by now contending that he actually paid the expenses that M.S. certified she was paying when claiming death pension, and which served as the basis for her award of death pension.  

In short, M.S.'s medical expenses for daily care and medical supplies cannot be counted both as an unreimbursed medical expense to establish entitlement for death pension purposes and then be counted as payments made by the appellant from his own funds for purposes of establishing entitlement to accrued benefits.  Either she paid them and would be paying them, as was certified in the Medical Expense Report, or she did not pay them, those expenses cannot not be counted towards reducing her income for death pension entitlement, and the question of intentional misrepresentation of information provided during the course of a claim is raised.  See 38 C.F.R. § 3.901 (An act committed when a person knowingly makes or causes to be made or conspires, combines, aids, or assists in, agrees to, arranges for, or in any way procures the making or presentation of a false or fraudulent statement concerning any claim for benefits under any of the laws administered by VA constitutes fraud).

Moreover, the Board observes that M.S. reported on her December 2008 application for VA benefits that her assets included only $1000.00 in a savings account, and the appellant reported in his application for accrued benefits that M.S. had no assets or estate at the time of her death in September 2009.  However, a 2008 tax return (for the period from January 1, 2008, to December 31, 2008) filed on behalf of M.S. shows that she had expenses related to a trust, and further, that assets were sold that year for approximately $150.000.00.  During that same tax period, M.S. claimed approximately $43,000 in medical expenses.  Thus, even deducting the expenses for the year from the amount received from the sale of assets, there would still be a significant amount of money remaining.  The last sale of assets reportedly occurred in June 2008 for approximately $81,000, more than double the annual amount of medical expenses reported for that year.  While not dispositive of the issue at hand, such raises a question as to the lack of significant assets reported on the December 2008 application for death pension.  

The Board sympathizes with the appellant that payment was not made to M.S. prior to her death.  However, the appellant cannot seek reimbursement for expenses already certified as being paid and expected to be paid by M.S., as her award of death pension was based upon those continuing medical expenses reducing her income.  See 38 C.F.R. § 3.272(g).  In essence, the appellant is seeking to be paid all of the benefits M.S. would have received had the benefits been paid prior to her death due to all of the expenses associated with her care, regardless of who paid them.  Because the appellant is not a surviving spouse, or dependent child or dependent parent of the Veteran, the full amount of accrued benefits cannot be paid.  Rather, he is only entitled to receive reimbursement for expenses he paid for the last illness and burial.  He received payment for the burial; however, because the expenses he seeks to recoup were certified as being paid by M.S. and served as the basis for her award of death pension, no additional accrued amounts are due.

As a final matter, the Board notes that notice pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) was not provided in this case.  See 38 C.F.R. § 3.159(b) (2013).  However, the appellant provided evidence relevant to his theory of entitlement to accrued benefits.  Specifically, he submitted receipts attempting to show he paid the expenses, provided argument as to why he believed he was entitled to the additional accrued benefits, and provided copies of tax returns of M.S. and himself.  Moreover, he offered testimony before the Board concerning his appeal.  Accordingly, the Board finds the appellant had actual knowledge of the requirements for his accrued claim, and he is not prejudiced by the absence of specific VCAA notice.  See Mlechick v. Mansfield, 503 F.3d 1340, 1345 (Fed. Cir. 2007) (A notice error is not prejudicial when the claimant has actual knowledge of the evidence needed to substantiate a claim.). 
 
In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

Entitlement to accrued benefits as reimbursement for last illness and burial of M. S., in an amount exceeding $900.00, is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


